Case 3:21-cv-01203-PAD Document 2 Filed 05/04/21 Page 1of4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO

CIVILNO. O\-cu-\O0R (PAD)

OLA TALAL ABU ALRUB
Plaintiff

V.

PUERTO RICO PORT AUTHORITY, - 8
PRATT & WHITNEY PUERTO RICO, cae

INC, OTIS ELEVATOR COMPANY, _
IBERIA LINEAS AEREAS DE ESPANA

SA = =

Defendant(s) Som 4

 

 

PRO SE COMPLAINT

I. Statement of Jurisdiction

Airplane product liability, other personal injury, other civil rights, other
statutory actions.

Il. Statement of Parties

A. Luis Mufioz Marin International Airport
Aeropuerto Ave, Carolina, PR 00979

B. Puerto Rico Port Authority
Calle Lindbergh #64
Antigua Base Naval Miramar
San Juan, Puerto Rico 00907

PO Box 362829
San Juan, PR 00936-2829

C. Pratt & Whitney Puerto Rico, Inc.
Road 110 North Km 28.8 San Antonio Industrial Park
Aguadilla, PR, 00603
Case 3:21-cv-01203-PAD Document 2 Filed 05/04/21 Page 2 of 4

D. Otis Elevator Company
Urb. El Paraiso, 121 Calle Ganges
San Juan, PR 00926-2915

E. Iberia Lineas Aéreas de Espafia S.A.
Metro Office Park
Building 3 Office 102
Guaynabo, PR 00968

P.O. Box 12008
San Juan, PR 00914

F. OSHA PUERTO RICO
Prudencio Rivera Martinez Building 505
Mufioz Rivera Avenue
Hato Rey, PR 00918

G. Cruz Moya — Elevator Consultants
Tintillo Gardens
G6 8th Street
Guaynabo PR 00966

H. Luis E. Fauna Clavell, M.D.
Caparry Gallery
Oregon St #107 Suite 308
Guaynabo PR 00966

1. Lic. Sigfredo Irizarry Semidei
Banco Cooperativo Plaza
Suite 501B
Ponce de Leon Ave #623
San Juan PR 00918

P O Box 363261
San Juan PR 00936-3261

J. Jorge Antonio Gratacos Ramos
Calle 1 Bloque 2 #5
Alturas de Torrimar
Guaynabo PR 00969

K. US Embassy Jerusalem
Palestinian Affairs Unit
14 David Flusser
Jerusalem 9378322 Israel
Case 3:21-cv-01203-PAD Document 2 Filed 05/04/21 Page 3 of 4

L. Ola Talal Abu Alrub
Jardines del Caribe
33 St FF27
Ponce PR 00728

M. Amer Rashed Ahmad
Jardines del Caribe
33 St FF27
Ponce PR 00728

Statement of Claims

| was traveling on the Iberia airline with my three children of 9 years, 5 years
and a year and six months to my home of residence in Puerto Rico. We were
returning from Palestine. When | arrived at the Luis Mufioz Marin Airport, |
could not use the elevator as they informed me that it did not work. | had to
use the escalators. When | asked for help from the security or customer
service personnel, they did not come to give me help to go down the
escalators with my three children, one of them in my arms since he was only
one year and six months old.

| was unaware that the escalators were defective. They were not labeled as
defective and | was unaware that Mr. Jorge Antonio Gratacos Ramos was the
maintenance supervisor and that Cruz Moya Elevator had issued a report on
the escalator which read “equipment malfunction, escalator can cause
accident."

Not knowing this and not being labeled the escalator by the airport staff and
his supervisor Mr. Jorge Antonio Gratacos Ramos, | proceeded to use the
escalator thus exposing my little infant and my two children of 9 and 5 years
old and myself.

When the escalator failed, | fell abruptly (see airport videos) and lost
consciousness without knowing what had happened to my children. | suffered
physical damage, head trauma, dizziness, disorientation, imbalance,
insomnia, and depression, among others. | was confined in the University
Hospital of Carolina Puerto Rico. After this event my life changed.

When my husband arrived, they did not allow him to enter the scene where
the fall occurred due to the failure of the escalator. He was not allowed to take
photos and did not allow an escalator technician to check the equipment.

Neither did Mr. Jorge Antonio Gratacos Ramos, Maintenance Supervisor of
the Luis Mufios Marin Airport and an employee of the Ports Authority, when
requesting the OSHA Certification, could not produce it and neither did he
want to deliver the Negative Report from Cruz Moya Elevator that certified
Case 3:21-cv-01203-PAD Document 2 Filed 05/04/21 Page 4 of 4

that the ladder it was faulty. They also did not deliver the videos that showed
the entire journey of my person and my children to the escalator and when |
abruptly fell into the void.

Nobody noticed and the escalators kept moving, hitting me over and over
again in the head and no one from the Airport staff turned them off, causing
blows to my back. They did not comment on my one-year-six-month-old
daughter, and they didn't comment on who turned off the electric stairs. | was
taken to the hospital and administered oxygen and other medications to
withstand the acute pain in the neck and chest.

My husband and children suffer my medical situation. The incident creates a
direct economic hazard to my husband. The evidence of discrimination
against my family, husband and myself without just cause is a violation of my
civil and constitutional rights as a citizen of the United States of America for
the last 30 years.

Statement of Relief

After all my medical treatments since the incident | lost my confidence as
mother. | am paranoid and afraid my body is not the same and medications
make me anxious. My productive years are gone since this happen. |
sacrifice my family because | was in the Hospital several times because of the
cervical and back injuries, chest, and legs.

Is my understanding to the best of my knowledge and all the damages cause
by Otis Elevator, a subsidiary of Pratt & Whitney Aircraft, Port Authority of
Puerto Rico, and others that decide not to talk with the true.

To my family (children) and husband to be compensated with $950,000.00 in
damages since the incident occur. Also, to be compensated with all moral,
medical and economic damages.

| respectfully submit to the will of the court in observance of my rights and
justice.

O)a Talal AWAlrul

OLA TALAL ABU ALRUB
Jardines del Caribe

33: St FF27

Ponce PR 00728

Phone number 787-298-1126
